Per Curiam.
At the close of plaintiffs’ evidence the defendant made a motion in the court below for judgment as in case of nonsuit. C. S., 567. The court below granted the motion and in this we can see no error.
The case was before this Court at Fall Term, 1937, Smith v. Turnage-Winslow Co., 212 N. C., 310. Connor, J., for a unanimous Court, wrote the law applicable to the facts. In that case the facts are fully set forth and there is no need to repeat them, except to say on the present record there are no issues to be submitted to a jury. ¥e see no error in the court below declaring defendant’s mortgage paramount to plaintiffs’ title.
The judgment of the court below is
Affirmed.